DETAILED ACTION
This is a response to Applicant’s remarks filed 01/12/2022. Claims 9, 10, 20 and 29 have been amended. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 01/12/2022, with respect to rejection of claims 2,  5, 9, 11 and 18  under  35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections of claims 2, 5, 9, 11 and 18 have been withdrawn. 

Applicant's arguments filed on 01/12/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive. 

Regarding claim 1, Applicant, in pages 11-14 of the remarks, argues that the cited reference fails to teach:
“An apparatus for wireless communications by a station, comprising: a processing system configured to: … determine orthogonal frequency resources allocated to each of the participating APs for the parallel transmissions” as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “to each of the participating APs”, Ansari (Fig. 5 and 6) teaches the Beacon Frame 604 is a broadcast by AP to nodes, implicitly teaches that broadcast is not limited just to nodes but any device, transceiver, ESS/BSS or AP able to receive such a transmission. Reference Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint transmission. Zhang in view of Ansari, as teaches combining STA -AP transmission with joint, parallel transmission from APs in order to improve efficient use of radio resources to single user STA.
As for the limitation “determine orthogonal frequency resources allocated”, Ansari teaches (Fig. 4, p.19:15-24, Steps 404-406: Receiving a broadcast message indicative of radio resources assigned; exchange of messages between AP and STA (see Fig. 5) where data exchange occurs in time slots 606.  

Regarding claim 9, Applicant, in pages 11-14 of the remarks, argues that the cited reference fails to teach:
“a processing system configured to provide to one or more second APs of a set of APs that includes the first AP, a first indication of orthogonal frequency resources allocated to each of the second APs for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the first AP has gained access to a wireless medium” as recited in claim 9.
The Examiner respectfully disagrees.
As for the limitation “orthogonal frequency resources allocated to each of the second APs”, Ansari teaches (Fig. 4, p.19:15-24, Steps 404-406: Receiving a broadcast message indicative of radio resources assigned; exchange of messages between AP and STA (see Fig. 5) where data exchange occurs in time slots 606.  Reference Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint transmission. Zhang in view of Ansari, as teaches combining STA-AP transmission with joint, parallel transmission from APs in order to improve efficient use of radio resources to single user STA.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 8-14, 17, 19-24, 27, 29-30 are rejected under 35 U.S.C 103 as being unpatentable over Ansari et al. (WO 2017/088986), hereinafter “Ansari”, in view of Zhang (EP 3043486), hereinafter “Zhang”.

Regarding claim 1, Ansari teaches:
An apparatus for wireless communications by a station, comprising:
 a processing system configured to (Ansari, Fig 18: Processor 1104):
determine orthogonal frequency resources allocated to AP for parallel transmission (Ansari (Fig. 5 and 6) teaches the Beacon Frame 604 is a broadcast by AP to nodes, implicitly teaches that broadcast is not limited just to nodes but any device, transceiver, ESS/BSS or AP able to receive such a transmission.)  
and
an interface (Ansari, Fig 18: Interface 1102) configured to obtain one or more of the data frames on the orthogonal frequency resources within the transmit opportunity (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Ansari does not teach:
associate with a set of access points (APs);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity;
allocated to each of the             participating APs for the parallel transmissions
However, Zhang teaches in the same field of endeavor of multiple APs in a network:
associate with a set of access points (Zhang, Fig. 1: Coordinated multiple APs for joint transmission);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity 
allocated to each of the          participating APs for the parallel transmissions (Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint parallel transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lin into the method of Ansari apply transmission from more than one AP to a single user station to improve on efficient use radio resources and enhance STA receiver reliability.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2, Ansari teaches:
The apparatus of claim 1, wherein the processing system is further configured to provide an indication to at least one of the set of APs that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency resources (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 3, Ansari teaches:
The apparatus of claim 1, wherein: 
the interface is further configured to obtain, from an AP of the set that has gained access to a wireless medium for the transmit opportunity, an indication that the data frames target the same station; and 
the processing system is further configured to monitor the orthogonal frequency resources for the data frames based on the indication (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes, indicative of the radio resources assigned to the nodes. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.)

Regarding claim 4, Ansari teaches:
The apparatus of claim 3, wherein the indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).

Regarding claim 5, Ansari teaches:
The apparatus of claim 1, wherein the processing system is further configured to provide an acknowledgment of the data frames obtained by the station and further wherein: P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368126 
the acknowledgment of the data frames is provided via separate acknowledgments using the orthogonal frequency resources allocated to each of the participating APs (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 6, Ansari teaches:
The apparatus of claim 1, wherein the interface is further configured to: 
obtain a first frame from an AP of the set that has gained access to a wireless medium for the transmit opportunity (Ansari Fig 5, 6: Beacon frame is broadcast  by the AP for all at the beginning of the cycle); and 
output a second frame for transmission after obtaining the first frame (Ansari Fig. 5, 6: Access Request from Nodes 602 follow after the beacon frame, during the Contention phase 502.).

Regarding claim 8, Ansari teaches:
The apparatus of claim 1, further comprising a receiver configured to receive the one or more of the data frames on the orthogonal frequency resources within the transmit opportunity, wherein the apparatus is configured as the station. (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes, indicative of the radio resources assigned to the nodes.)

Regarding claim 9, Ansari teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Ansari, Fig. 17, Processor 1004) configured to provide to one or more second APs of a set of APs that includes the first AP, a first indication of resources for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the first AP has gained access to a wireless medium (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes and other APs, indicative of the radio resources assigned to the nodes/APs. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.)
; and 
an interface (Ansari, Fig. 17: Interface 1002 for radio communication with nodes) configured to output, during the transmit opportunity, a first data frame of the data frames for transmission to the station. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

	Ansari teaches the exchange of messages between AP and STA, but does not teach the orthogonal frequency resource allocation:
orthogonal frequency resources allocated to each of the second APs
However, Zhang teaches in the same field of endeavor of providing frequency resource accessibility:
orthogonal frequency resources allocated to each of the second APs (Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Ansari in order to improve accessibility and use of radio resources to single user STA.  

Regarding claim 10, Ansari teaches:
The apparatus of claim 9, wherein: 
the interface is further configured to obtain a second indication from a station that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368127 resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 11, Ansari teaches:
The apparatus of claim 9, wherein the interface is further configured to output, for transmission, a second indication that the data frames target the same station and further wherein the second indication comprises of: 
a bit or field that explicitly indicates the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).

Regarding claim 12, Ansari teaches:
The apparatus of claim 9, wherein the interface is further configured to obtain, from the station, an acknowledgment of the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 13, Ansari teaches:
The apparatus of claim 12, wherein the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 14, Ansari teaches:
The apparatus of claim 12, wherein the acknowledgment is obtained via a bandwidth that spans the orthogonal frequency resources allocated to the first AP and each of the second APs participating in the parallel transmissions of the data frames to the station. (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 17, Ansari teaches:
The apparatus of claim 15, wherein the information is provided via a trigger frame. (Ansari, Page 21:33-34: The broadcast/beacon information in the broadcast message also serves to implicitly time-synchronize the radio access network. Fig. 5, 6: Beacon starts the Cycle.)


Regarding claim 19, Ansari teaches:
The apparatus of claim 9, further comprising a transmitter configured to transmit (Ansari, Fig. 17, Interface 1002 for radio communication with nodes (Page 38:7-9), during the transmit opportunity, the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 20, Ansari teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Ansari, Fig. 17, Processor 1004) configured to generate a first data frame; and 
an interface (Ansari, Fig. 17: Interface 1002 for radio communication with nodes) configured to: 
obtain, from a second AP of a set of APs that includes the first AP, a first indication of resources allocated to the first AP for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the second AP has gained access to a wireless medium (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes and other APs, indicative of the radio resources assigned to the nodes/APs. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.); and 
output, during the transmit opportunity, the first data frame of the data frames for transmission to the station (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

		Ansari teaches the exchange of messages between AP and STA, but does not teach the orthogonal frequency resource allocation:
orthogonal frequency resources allocated to each of the first APs
However, Zhang teaches in the same field of endeavor of providing frequency resource accessibility:
orthogonal frequency resources allocated to each of the first APs (Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Ansari in order to improve accessibility and use of radio resources to single user STA.  

Regarding claim 21, Ansari teaches:
The apparatus of claim 20, wherein: the interface is further configured to obtain a second indication that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 22, Ansari teaches:
The apparatus of claim 20, wherein the interface is further configured to: obtain, from the second AP, a second indication that the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).;
and 
output the first data frame based on the second indication Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 23, Ansari teaches:
The apparatus of claim 22, wherein the second indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station; (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6). 

Regarding claim 24, Ansari teaches:
The apparatus of claim 20, wherein the interface is further configured to obtain, from the station, an acknowledgment of the first data frame and further wherein: 
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 27, Ansari teaches:
The apparatus of claim 25, wherein the information is obtained via a trigger frame. (Ansari, Page 21:33-34: The broadcast/beacon information in the broadcast message also serves to implicitly time-synchronize the radio access network. Fig. 5, 6: Beacon starts the Cycle.)

Regarding claim 29, Ansari teaches:
The apparatus of claim 20 further comprising a transceiver (Ansari, Fig. 17, Interface 1002 for radio communication with nodes (Page 38:7-9) configured to receive a first indication and transmit the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 30, Ansari teaches:
A method for wireless communications by a station, comprising: 
determine orthogonal frequency resources allocated to AP for parallel transmission (Ansari (Fig. 5 and 6) teaches the Beacon Frame 604 is a broadcast by AP to nodes, implicitly teaches that broadcast is not limited just to nodes but any device, transceiver, ESS/BSS or AP able to receive such a transmission.)
; and 
obtaining one or more of the data frames on the orthogonal frequency resources within the transmit opportunity. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Ansari does not teach:
associate with a set of access points (APs);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity;
allocated to each of the             participating APs for the parallel transmissions
However, Zhang teaches:
associate with a set of access points (Zhang, Fig. 1: Coordinated multiple APs for joint transmission);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity 
allocated to each of the          participating APs for the parallel transmissions (Zhang (Fig. 1) teaches the coordinated multiple APs for joint transmission, also (see Fig. 8, page 12:24-29: AP1-AP3) in coordinated relationship, with channel resource for APs reserved for joint parallel transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lin into the method of Ansari apply transmission from more than one AP to a single user station to improve on efficient use radio resources and enhance STA receiver reliability.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7, 15, 16, 18, 25, 26 and 28 are rejected under 35 U.S.C 103 as being unpatentable  over “Ansari”, in view of “Zhang”, in further view of Oteri et al. (US20160073429) hereinafter “Oteri”.

Regarding claim 7, Ansari and Zhang do not teach:
The apparatus of claim 1, wherein the processing system is further configured to: 
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a target receive signal strength or a transmit power of the station
However, Oteri teaches the general principle of using Transmit Power control:
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a target receive signal strength or a transmit power of the station (Oteri, [0052, 0056]: Oteri teaches that Transmit Power Control (TPC) in a wireless network has many uses and can be implemented as a known standard for directing transmitters to perform at set power levels. In IEEE 802.11 networks, the STA/transmitter may send a TPC report that may include the transmit power and link margin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15, Ansari and Zhang do not teach:
The apparatus of claim 9, wherein the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. 
However, Oteri teaches: 
the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 16 and 26, Ansari and Zhang do not teach:
The apparatus of claim 15, wherein the information comprises at least one of: a target received signal metric of the station, a transmit power of a first frame output for transmission by the first AP, or a received power of a second frame obtained by the first AP from the station.
However, Oteri treaches:
the information comprises of: a transmit power of a first frame output for transmission by the first AP. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 18 and 28, Ansari and Zhang to not teach:
The apparatus of claim 9, wherein the interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises at least one of a target received signal strength metric of the station or a transmit power of the station
However, Oteri teaches:
interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises of a transmit power of the station (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25, Ansari and Zhang to no teach:
The apparatus of claim 20, wherein: 
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information.
However, Oteri teaches:
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (second AP to the first AP) and then set the transmit power of the first AP for data transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461